Citation Nr: 1000668	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-38 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a chronic 
disability manifested by dizzy spells/vertigo.

5.  Entitlement to service connection for gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1976 to November 
1977.

This matter arises before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claims.

The Veteran contends that he is entitled to service 
connection for a neck disability, headaches, a bilateral knee 
disability, vertigo, and gastritis, all of which were treated 
in service.  Although he underwent a compensation and pension 
examination for these disabilities, the Veteran contends that 
this examination was inadequate as "there was no exam 
done."  In light of this contention and the examiner's 
statement that any opinion would be resorting to mere 
speculation, the Board finds that a remand is required to 
provide the Veteran with another examination to determine 
whether his disabilities are as likely as not related to his 
period of active military service.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet App 303 
(2007), McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006); 
also see 38 C.F.R. § 3.303 (2009); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should arrange for the 
Veteran to be provided VA examinations in 
connection with his claims of service 
connection for his neck disability, 
headaches, bilateral knee disability, 
vertigo, and gastritis by examiners that 
have not previously examined him. The 
claims folder is to be provided to the 
examiners for review in conjunction with 
the examinations.  After a review of the 
record on appeal and an examination of 
the Veteran, the examiners must provide 
answers to the following questions:

i.  As to each of the claimed 
disorders, the examiners must 
provide an opinion as to whether it 
is at least as likely as not (i.e., 
50 percent or greater degree of 
probability) that it began during 
service or is causally linked to any 
incident of service.

ii.  If the Veteran's diagnosis of 
his neck and bilateral knee 
disabilities includes arthritis, the 
examiners must provide an opinion as 
to whether it is at least as likely 
as not (i.e., 50 percent or greater 
degree of probability) that the 
arthritis manifested itself to a 
compensable degree in the first 
post-service year. 

The examiners must provide comprehensive 
reports including complete rationales for 
all conclusions reached.  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

2.  The RO/AMC should thereafter provide 
the Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA), notice in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) as well as 
38 U.S.C.A. §§ 5100, 5103, 5103A (West 
2002) and 38 C.F.R. § 3.159 (2009).

3.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claims.  If 
any benefit sought on appeal remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


